UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Agility Income Fund Financial Statements for the Year Ended September 30, 2012 with Report of Independent Registered Public Accounting Firm ASGI Agility Income Fund Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 19 Report of Independent Registered Public Accounting Firm The Board of Trustees ASGI Agility Income Fund: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of ASGI Agility Income Fund (the “Fund”) as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets and the financial highlights for each of the periods in the two-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012, by correspondence with the underlying managers and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Agility Income Fund as of September 30, 2012, the results of its operations for the year then ended, and the changes in net assets and the financial highlights for the periods in the two year period then ended, in conformity with U.S. generally accepted accounting principles. (signed) KPMG LLP November 29, 2012 1 ASGI Agility Income Fund Schedule of Investments As of September 30, 2012 Strategy Investments Shares Cost (in U.S. dollars) Fair Value Mutual Funds – 48.01% Equity - 10.36% The GMO Quality Fund $ $ Lazard Global Listed Infrastructure Portfolio Utilities Select Sector SPDR Fund Fixed Income - 37.65% Federated Bond Fund Harbor High-Yield Bond Fund Stone Harbor Emerging Market Debt Fund Stone Harbor Local Market Fund TCW Total Return Bond Fund Torchlight Value Fund, Inc. *** Offshore Funds - 41.92% Diversified/Multi-Strategy - 10.10% AQR DELTA Offshore Fund, LP** York Total Return Unit Trust** Fixed Income - 24.59% Arrowpoint Income Opportunity Fund Ltd. Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund Ltd.** Long/Short Equity - 2.61% Standard Pacific Capital Offshore Fund Ltd.** Macro - 4.62% Graham Global Investment Fund II Ltd.** Total Investments (Cost - $203,627,336*) - 89.93% Other Assets and Liabilities, net - 10.07% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of September 30, 2012. * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2012, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Non-income producing securities. *** Investment Fund is a private mutual fund. See accompanying notes to financial statements. 2 ASGI Agility Income Fund Schedule of Investments (continued) As of September 30, 2012 Investments by Strategy (as a percentage of total investments) Mutual Funds Equity % Fixed Income Offshore Funds Diversified/Multi-Strategy Fixed Income Long/Short Equity Macro % Equity Swap Agreements Outstanding as of September 30, 2012: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value (USD) Credit Suisse Securities (Europe) Ltd. HTUSDVYYIndex Buy 1-month USD-LIBOR_BBA Pay 3/6/2013 $ $ Credit Suisse Securities (Europe) Ltd. The Cushing 30 MLP Index Buy 1-month USD-LIBOR_BBA Pay 10/3/2013 - Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Buy Fed Funds effective Pay 10/3/2013 - $ A Summary of derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of September 30, 2012 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset derivatives Equity swaps Unrealized gain on equity swaps $ Changes in realized and unrealized gain due to investments in derivatives for the year ended September 30, 2012 were as follows: Amount of Realized Gain on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ Change in Unrealized Appreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ See accompanying notes to financial statements. 3 ASGI Agility Income Fund Statement of Assets and Liabilities As of September 30, 2012 Assets Investments in Investment Funds, at fair value (cost - $203,627,336) $ Cash and cash equivalents Due from broker Income receivable on equity swaps Dividends receivable Unrealized gain on equity swaps Receivable for Investment Funds sold Other prepaid assets Total assets Liabilities Redemptions payable Subscriptions received in advance Distribution payable Due to broker Investments purchased unsettled. Management fee payable Interest payable Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Retained earnings Total net assets $ Net Asset Value per Unit ASGI Agility Income Fund Class I (216,313.059 Shares outstanding) $ ASGI Agility Income Fund Class A (9,060.076 Shares outstanding) $ See accompanying notes to financial statements. 4 ASGI Agility Income Fund Statement of Operations For the Year Ended September 30, 2012 Investment Income Dividend income $ Interest Total investment income Fund Expenses Management fee Administrative and custodian fees Professional fees Trustees' fees Other operating expenses Total expenses Net investment income Net Realized and Unrealized Gain on Investments Net realized gain on investments in Investment Funds Realized gain distributions from investments in Investment Funds Net realized gain on equity swaps Net change in unrealized appreciation from investments in Investment Funds Net change in unrealized appreciation from investments in equity swaps Total net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 5 ASGI Agility Income Fund Statement of Changes in Net Assets For the Year For the Year Ended Ended September 30, 2012 September 30, 2011 Net Increase (Decrease) in Net Assets Resulting from Operations Operations Net investment income $ $ Net realized gain on investments in Investment Funds Realized gain distributions from investments in Investment Funds - Net realized gain/(loss) on equity swaps ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from investments in equity swaps ) Net increase/(decrease) in net assets resulting from operations ) Distributions to Shareholders Distribution of ordinary income ) ) Distribution of long term capital gain ) ) Distribution to Shareholders ) ) Capital Transactions Proceeds from issuance and tender of Shares Reinvestment of dividends Payments on tender of Shares ) ) Increase in net assets derived from capital transactions Net Assets Total increase in net assets Beginning of period - End of period $ $ Undistributed net investment loss $ ) $ ) See accompanying notes to financial statements. 6 ASGI Agility Income Fund Financial Highlights Class I Class A For the Year For the Year For the Period from Ended Ended December 1, 2011 (a) September 30, 2012 September 30, 2011 to September 30, 2012 Per share operating performance: (For shares outstanding throughout the period) Net asset value at beginning of period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain from investments(b) Total from investment operations Less: distribution of ordinary income to Shareholders ) ) ) distribution of long term capital gains to Shareholders ) ) ) Total distributions to Shareholders ) ) ) Net asset value at end of period $ $ $ Total return(c) % % % Ratios to average net assets: Expenses (d) (e) % % % Net investment income (d) (e) % % % Net assets, end of period (in thousands) $ $ $ Portfolio turnover % % % (a) Inception date. (b) The per share net realized and unrealized gains or losses are not in accord with the net realized and unrealized gains or losses for the period due to the timing of sales and redemptions of fund shares in relation to fluctuating market values for the portfolio. (c) Not annualized. (d) Annualized. (e) The expenses and net investment income ratios do not include expenses of the Investment Funds in which the Fund invests. See accompanying notes to financial statements. 7 ASGI Agility Income Fund Notes to Financial Statements For the Year Ended September 30, 2012 1.Organization ASGI Agility Income Fund (the “Fund”), a Delaware business trust, has been registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) since September 1, 2010.The Fund is a closed-end management investment company.The Fund commenced operations on October 1, 2010.Alternative Strategies Group, Inc. (the “Adviser”), a North Carolina corporation, is the investment adviser to the Fund.The Adviser has retained Perella Weinberg Partners Capital Management LP, a Delaware limited partnership, to act as the subadviser to the Fund (the “Subadviser”).The Subadviser has been engaged by the Fund and the Adviser to formulate and implement the Fund’s investment program. The principal investment objective of the Fund is to seek investment returns over various market cycles, with a majority of such returns derived from income. The Fund also seeks, over time, to preserve the “real purchasing power” of an investment in the Fund through capital appreciation of the Fund’s investments in an amount that is equal to or exceeds the rate of inflation (as measured by the consumer price index). The Fund invests primarily in pooled investment vehicles, including, but not limited to, mutual funds, private investment funds and exchange traded products (collectively, “Investment Funds”).Exchange traded products may include exchange traded funds (“ETFs”), as well as commodity pools and other commodity-based vehicles that seek to track a commodity index or benchmark and are traded on an exchange.The Fund may also invest in exchange traded notes (“ETNs”), or invest its assets directly.Direct investments may include, among others, securities and other investments that are expected to generate income, as well as non-income oriented securities and investments, such as swaps or other types of derivatives for investment, hedging, risk management or other purposes. The Fund’s Board of Trustees (the “Fund Board”) provides broad oversight over the operations and affairs of the Fund, and has overall responsibility to manage and control the business affairs of the Fund, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Fund’s business.The Fund Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by the board of directors of a registered investment company organized as a corporation. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a)Valuation of investments in private investments funds – The Fund values its investments in private investment funds (“Offshore Funds”) at fair value in accordance with procedures established in good faith by the Fund Board.The value ordinarily will be the value of an interest in an Offshore Fund determined by the investment manager of the Offshore Fund in accordance with the policies established by the Offshore Fund, absent information indicating that such value does not represent the fair value of the interest.The Fund could reasonably expect to receive this amount from the Offshore Fund if the Fund’s interest were redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Fund believes to be reliable.Due to the nature of the investments held by the Offshore Funds, changes in market conditions and the economic environment may significantly impact the value of the Offshore Funds and the fair value of the Fund’s interests in the Offshore Funds.Furthermore, changes to the liquidity provisions of the Offshore Funds may significantly impact the fair value of the Fund’s interests in the Offshore Funds.Under some circumstances, the Fund or the Adviser may determine, based on other information available to the Fund or the Adviser, that an Offshore Fund’s reported valuation does not represent fair value.If it is determined that the Offshore Fund’s reported valuation does not represent fair value, the Adviser may choose to make adjustments to reflect the fair value.As of September 30, 2012, no such adjustments were deemed necessary by the Adviser.In addition, the Fund may not have an Offshore Fund’s reported valuation as of a particular fiscal period end.In such cases, the Fund would determine the fair value of such an Offshore Fund based on any relevant information available at the time.The Fund Board has also established procedures for the valuation of investment securities, if any, held directly by the Fund. 8 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 Accounting Standards Update (“ASU”) 2009-12 permits a reporting entity to measure the fair value of an investment that does not have a readily determinable fair value, based on the net asset value per share (the “NAV”) of the investment as a practical expedient, without further adjustment, unless it is probable that the investment will be sold at a value significantly different than the NAV.If the practical expedient NAV is not as of the reporting entity’s measurement date, then the NAV should be adjusted to reflect any significant events that may change the valuation.In using the NAV as a practical expedient, certain attributes of the investment, that may impact the fair value of the investment, are not considered in measuring fair value.Attributes of those investments include the investment strategies of the investees and may also include, but are not limited to, restrictions on the investor’s ability to redeem its investments at the measurement date and any unfunded commitments.The Fund is permitted to invest in alternative investments that do not have a readily determinable fair value, and as such, has elected to use the NAV as calculated on the reporting entity’s measurement date as the fair value of the investment. (b)Valuation of derivatives – The Fund has equity swaps outstanding as of September 30, 2012.The fair value of equity swaps can be valued by an independent pricing vendor deemed reliable by management using a pricing model.The pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgment, and the pricing inputs are observed from actively quoted markets and/or dealer quotes.The Fund generally categorizes these equity swaps within Level 2 of the fair value hierarchy.In instances where significant inputs are unobservable, they would be characterized in Level 3 of the fair value hierarchy. (c)Income taxes – The Fund elects to be treated as, and qualifies as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) by distributing substantially all of its investment company taxable income and any net realized capital gains (after reduction for capital loss carryforwards) sufficient to relieve it from all, or substantially all, federal income taxes.Accordingly, no provision for federal income taxes was required. In accounting for income taxes, the Fund follows the guidance in Financial Accounting Standards Board (“FASB”) ASC 740, as amended by ASU 2009-06, Accounting for Uncertainty in Income Taxes.ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.There were no uncertain tax positions as of September 30, 2012. The Fund’s income and federal excise tax returns and all financial records supporting the 2010 and 2011 tax returns are subject to examination by the Federal and Delaware revenue authorities. At September 30, 2012, the Fund did not have any estimated net capital loss carryforwards. (d)Security transactions and investment income – The Fund’s transactions are accounted for on a trade-date basis.Realized gains and losses on the Fund’s transactions are determined on the first-in first-out basis.Interest income is recognized on the accrual basis.Dividend income is recognized on the ex-dividend date.The Fund will indirectly bear a portion of the Investment Funds’ income and expenses, including management fees and incentive fees charged by the Investment Funds.That income and those expenses are recorded in the Fund’s financial statements as unrealized appreciation/depreciation and not as income or expense on the statement of operations or in the financial highlights. 9 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 (e)Cash and cash equivalents – The Fund maintains cash in an interest-bearing money market account, which, at times, may exceed federally insured limits.The Fund has not experienced any losses in such account.All interest income earned will be paid to the Fund. (f)Distributions – The Fund intends to pay distributions on the Shares in amounts representing substantially all of the net investment income and net capital gains, if any, earned each year. The Fund intends to make regular quarterly distributions to Shareholders sourced from the Fund's amount available for distribution consisting of the Fund's dividend income, and net realized and unrealized gains on investments, after accounting for Fund expenses.All distributions will be paid to Shareholders and automatically reinvested pursuant to the Fund’s Dividend Reinvestment Plan (“DRP”) unless a Shareholder has elected not to participate in the DRP.An election by a Shareholder not to participate in the DRP, and to receive all income dividends and/or capital gain distributions, if any, directly rather than having such dividend or distribution reinvested in the Fund, must be made by indicating such election in the Shareholder’s subscription agreement or by notice to a Shareholder’s intermediary (who should be directed to provide notice to the Fund), if applicable, or the Fund’s Administrator. Distributions to Shareholders from net investment income and net realized gains, if any, are recorded on the ex-dividend date.Such distributions are determined in conformity with income tax regulations, which may differ from generally accepted accounting principles.The timing and character of distributions made during the period from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes.To the extent that these differences are permanent in nature, such amounts are reclassified within the capital accounts based on their federal tax-basis treatment.Temporary differences do not require reclassifications. (g)Use of estimates – The preparation of the Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the Financial Statements.Actual results could differ from those estimates. (h)Fund expenses – The Fund bears all expenses incurred in its business and operations.Expenses include, but are not limited to, administrative and extraordinary expenses and legal, tax, audit, escrow, fund accounting and printing expenses.Operating expenses also include: (1) investment related expenses, including, but not limited to, brokerage commissions, research fees, and other transactions costs; (2) interest and commitment expense on any borrowings; and (3) all costs and expenses associated with the registration of the Fund under, and in compliance with, any applicable federal and state laws. (i)Expense limitation agreement – Through September 30, 2013, the Adviser has contractually agreed to limit the total annualized ordinary fund-wide operating expenses to 2.25%.Class I shares of beneficial interest (“Class I Shares”) have no class-specific expenses.Shareholders holding Class A shares of beneficial interest (“Class A Shares”) will pay (in addition to up to 2.25% in fund-wide expenses) an additional annualized amount of up to 0.75% (the Investor Distribution and Servicing Fee), for a total of up to 3.00%.Ordinary fund-wide operating expenses exclude the Fund's borrowing and other investment-related costs, Investment Fund and investment manager fees and expenses, taxes, litigation and indemnification expenses, judgments, other extraordinary expenses not incurred in the ordinary course of the Fund's business and the Investor Distirbution and Servicing fee.Ordinary fund-wide operating expenses include the Fund's start-up, offering and organizational expenses. 10 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 In addition, the Adviser is permitted to recover from the Fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that the Fund’s ordinary fund-wide operating expenses (exclusive of the investor distribution and servicing fee charged to Class A Shareholders) fall below the annualized rate of 2.25% per year.The Fund, however, is not obligated to pay any such amount more than three years after the end of the fiscal year in which the Adviser deferred a fee or reimbursed an expense.Any such recovery by the Adviser will not cause the Fund to exceed the annual limitation rate set forth above.As of September 30, 2012, there was no amount subject to recoupment by September 30, 2015.As of September 30, 2012, there were no expenses reimbursable by the Adviser. (j)Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.Under an agreement made between the Administrator and the Fund, the following annual fee will be calculated upon the Fund’s beginning of the month’s net assets and paid monthly: 0.085% of the first $200 million of beginning of month net assets; 0.070% of the next $200 million of beginning of month net assets; and 0.050% of beginning of month net assets in excess of $400 million. The Fund also pays the Administrator certain fixed fees for financial statement preparation and other services. The Bank of New York Mellon (the “Custodian”) serves as the Custodian to the Fund.Under an agreement made between the Custodian and the Fund, the annual fee will be calculated upon the Fund’s assets under custody and paid monthly as 0.020% on assets under custody. The Fund also pays the Custodian certain fixed fees for transactions and other services. (k) Recent accounting pronouncements – In May 2011, the FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”.This ASU amends FASB ASC Topic 820, “Fair Value Measurement”, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP.This ASU is effective for fiscal years and interim periods beginning after December 15, 2011.Management has evaluated the implications of ASU No. 2011-04 and determined that there is no material impact to the Fund’s financial statements. In December 2011, FASB issued ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities,” which requires an entity to make additional disclosures about offsetting assets and liabilities and related arrangements.The new guidance seeks to enhance disclosures by requiring improved information about financial instruments and derivatives instruments that are either (1) offset in according with GAAP or (2) subject to enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with GAAP.The objective of this information is to enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of netting associated with certain financial instruments and derivative instruments in the scope of the update.The pronouncement is effective January 1, 2013, and must be applied retrospectively.At this time, management is evaluating the implications of adopting this change and its impact on the financial statements, however no material impact is expected. 11 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 3.Related Party Transactions Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making financial or operational decisions. Fees incurred with related parties during the year are disclosed in the Statement of Operations. (a) Investor distribution and servicing fee – Under the terms of the wholesaling and placement agent agreement between the Fund and Alternative Strategies Brokerage Services, Inc. (the “Placement Agent”), the Placement Agent is authorized to retain brokers, dealers and certain financial advisors for distribution services and to provide ongoing investor services and account maintenance services to Shareholders purchasing Shares that are their customers. The Fund pays a quarterly fee out of the net assets of Class A Shares at the annual rate of 0.75% of the aggregate net asset value of Class A Shares that have been outstanding for more than twelve (12) months, determined and accrued as of the last day of each calendar month (before any repurchases of Class A Shares) and paid to the Placement Agent quarterly (the “Investor Distribution and Servicing Fee”).The Investor Distribution and Servicing Fee is charged on an aggregate class-wide basis, and investors in Class A Shares will be subject to the Investor Distribution and Servicing Fee regardless of how long they have held their Class A Shares. The Investor Distribution and Servicing Fee is paid to the Placement Agent to reimburse it for payments made to investor service providers and for the Placement Agent’s ongoing investor servicing.Pursuant to the conditions of an exemptive order issued by the SEC, the Investor Distribution and Servicing Fee is paid pursuant to a plan adopted by the Fund in compliance with Rule 12b-1 under the 1940 Act with respect to Class A Shares.Class I Shares are not subject to the Investor Distribution and Servicing Fee. For the year ended September 30, 2012, there were no Investor Distribution and Servicing Fees paid to the Placement Agent. (b) Placement fees – Under the terms of the wholesaling and placement agent agreement between the Fund and the Placement Agent, the Placement Agent and its sub-agents are entitled to receive a placement fee based on the gross amount of Class A Shares purchased by a Shareholder (the “Class A Share Placement Fee”).In determining the applicable Class A Share Placement Fee at the time of investments in Class A Shares, the amount of a Shareholder’s investment in Class A Shares (whether initial or additional) will be aggregated with the value of (i) the Shareholder’s investments in shares subject to a placement fee of any collective investment vehicle advised by the Adviser and (ii) investments in shares subject to a placement fee of any collective investment vehicle advised by the Adviser held by the Shareholder’s “Immediate Family Members” (as defined in the Fund’s subscription agreement).The Shareholder must indicate in the subscription agreement who such “Immediate Family Members” are and the amounts of their investments. The Class A Share Placement Fee shall be deducted from the initial or optional additional contribution provided by the Shareholder and is as follows: Current Value of Class A Shares Placement Fee Less than $500,000 2.00% $500,000 to less than $1,000,000 1.00% $1,000,000 or more 0.50% For the year ended September 30, 2012, Class A Share Placement Fees paid by Shareholders upon subscription into the Fund were $136,000. 12 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 (c) Investment advisory fees – Amounts payable to the Adviser at September 30, 2012 are disclosed in Note 4. (d) Fund Board of Trustees fees – As of September 30, 2012, there were no amounts payable to the Fund Board.For the year ended September 30, 2012 the Fund paid Fund Board fees, including out of pocket expenses, of $32,188. 4.Investment Advisory Agreement The Adviser is registered with the Securities and Exchange Commission (“SEC”) as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”).The Adviser also serves as investment adviser to other investment funds, some of which utilize a multi-manager, multi-strategy investment approach.Although the Adviser is registered with the CFTC as a “commodity trading adviser,” it operates the Fund as if it was exempt from registration under CFTC Rule 4.14(a)(8).The Fund is not required to register as a “commodity pool operator” pursuant to CFTC Rule 4.5.It should be noted, however, that the CFTC has adopted certain rules that significantly affect the exemption available to the Fund.These rules are not yet effective and their scope of application is still uncertain.At this time, there is no certainty that the Fund, the Adviser, the Subadviser or other parties will be able to rely on these exclusions and exemptions in the future.Additional CFTC regulation (or a choice to no longer use strategies that trigger additional regulation) may cause the Fund to change its investment strategies or to incur additional expenses. Subject to policies adopted by the Fund Board and applicable law, the Adviser is responsible for appointing the Subadviser to manage the Fund’s investments, monitoring the Subadviser’s management of the Fund, and implementing the Fund’s compliance program.Subject to approval of the Fund Board, the Adviser may also manage the Fund’s investments directly, although it does not currently intend to do so. Pursuant to an agreement with the Adviser and the Fund, the Subadviser is responsible for the selection and monitoring of Investment Funds as well as direct investments of the Fund, and for day-to-day management of the Fund’s investment activities and holdings. The Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding Shares determined as of the last business day of that month (before any repurchases of Shares).The Management Fee payable at September 30, 2012 was $268,131.For the year ended September 30, 2012, the Fund paid the Adviser $2,832,100 in Management Fees. The Adviser pays the Subadviser a portion of the Management Fee as described in the subadvisory agreement among the Adviser, Subadviser and the Fund. 5.Investment Transactions Purchases of Investment Funds for the year ended September 30, 2012 were $48,601,456.Proceeds from redemptions of Investment Funds for the year ended September 30, 2012 were $14,254,431. 6.Derivative Transactions The Fund may enter into derivative contracts either in an opportunistic, directional (long or short) capacity or as a risk management tool to hedge the Fund’s currency, interest rate, credit, equity or commodity risk.All derivative contracts must be fully backed by cash positions and may be over-the-counter and/or exchanged traded.Such derivative contracts may include forwards, futures, options, warrants, and/or swaps. 13 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 Forwards are a tailored contract between two parties, where payment takes place at a specific time in the future at today's pre-determined price.Futures are contracts to buy or sell an asset on or before a future date at a price specified today.Options are contracts that give the owner the right, but not the obligation, to buy or sell an asset.The price at which the sale takes place is known as the strike price, and is specified at the time the parties enter into the option. The option contract also specifies a maturity date.Warrants are long dated options, usually longer than one year, which are traded over the counter.Swaps are contracts to exchange cash flows on or before a specified future date based on the underlying value of currencies exchange rates, bonds/interest rates, commodities exchange, stocks or other assets.As of September 30, 2012, the Fund had entered into swap agreements with Credit Suisse Securities (Europe) Limited and Morgan Stanley Capital Services, Inc. The monthly average notional of equity swaps was $26,757,152 for the year ended September 30, 2012. The Fund’s derivatives are not considered to be hedging instruments under US GAAP and, therefore, the Fund accounts for derivatives at fair value on the Statement of Assets and Liabilities.As of September 30, 2012 the unrealized gain on swap agreements recorded on the Statement of Assets and Liabilities was $413,469.The value of the swap contracts are marked to market on a daily basis based on quotations from an independent pricing service and any change in value is recorded as an unrealized gain or loss in the Statement of Operations and records any changes in fair value in current period earnings. Under the terms of the aforementioned swap agreements, the swaps reset on an annual basis at which point any unrealized gains and losses are realized in the Statement of Operations.For the year ended September 30, 2012, the net realized gain on swap agreements was $3,623,595. During the year ended September 30, 2012, the Fund entered into two derivative contracts to gain exposure to the MLP Index and one, the Sustainable Dividend High Yield basket, in an effort to preserve potential income and capital appreciation.The types of derivative contracts used by the Fund include equity swaps. 7.Investments in Investment Funds The Adviser and Subadviser monitor the performance of Investment Funds. Such monitoring procedures include, but are not limited to, monitoring market movements in the Investment Funds’ portfolio investments, comparing performance to industry benchmarks, in depth conference calls and site visits with Investment Fund investment managers. Complete information about the underlying investments held by the Investment Funds is not readily available, so it is unknown whether the Fund, through its aggregate investment in Investment Funds, holds any single investment whereby the Fund’s proportionate share exceeds 5% of the Fund’s net assets at September 30, 2012. The following table summarizes the Fund’s investments in the Investment Funds as of September 30, 2012, none of which were related parties.The Fund indirectly bears fees and expenses as an investor in the Investment Funds.Each investment of each Investment Fund will pay the investment manager of the Investment Fund a management fee.The fee rate will vary and is expected to range from 0.33% to 2.00% per annum of the net asset value of that Investment Fund. Additionally, the investment manager of a Hedge Fund will generally receive an incentive allocation from each investment ranging from 0% to 20% of any net new appreciation of that series as of the end of each performance period for which an incentive allocation is determined. 14 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 Investments in Investment Funds % of Fund's Total Fair Value Fair Value Net Change in Unrealized Appreciation (Depreciation) Realized Gain (Loss) Redemptions Permitted Stone Harbor Emerging Market Debt Fund % - Daily Eaton VanceInstitutional Senior Loan Fund - Monthly Post Limited Term High Yield Offshore Fund Ltd. - Monthly Federated Bond Fund Daily Harbor High-Yield Bond Fund - Daily York Total Return Unit Trust - Quarterly Arrowpoint Income Opportunity Fund Ltd. Monthly The GMO Quality Fund - Daily AQR DELTA Offshore Fund, LP - Monthly Torchlight Value Fund, Inc. - Daily Graham Global Investment Fund II Ltd. - Monthly TCW Total Return Bond Fund - Daily Utilities Select Sector SPDR Fund Daily Standard Pacific Capital Offshore Fund Ltd. ) - Quarterly Stone Harbor Local Market Fund - Daily Lazard Global Listed Infrastructure Portfolio - Daily Cohen & Steers Realty Income Fund - - Daily iShares Barclays MBS Bond Fund - - - ) Daily Total investments in Investment Funds % The following is a summary of the investment strategies of the investments in the Investment Funds held in the Fund as of September 30, 2012: Diversified/Multi-strategies generally include investments in macro, equity long/short, fixed income, event-driven, credit, distressed and high yield strategies. Fixed income strategies generally include investments in secured leveraged loans, high yield bonds, distressed debt, and global debt.Distressed debt strategies may include restricted securities and securities that may not be registered and for which a market may not be readily available. Equity strategies generally include investments in publicly-traded equity securities, but may also include long/short funds, mutual funds and exchange-traded funds. Macro strategies generally include investments with trading managers who attempt to identify extreme price valuations in stock markets, interest rates, foreign exchange rates and physical commodities, and make leveraged bets on the anticipated price movements in these markets. To identify extreme price valuations, trading managers generally employ a top-down global approach that concentrates on forecasting how global macroeconomic and political events affect the valuations of financial instruments. While redemptions are permitted as noted in the table above for the Investment Funds, such redemptions may be deferred or suspended at any time upon the election of the investment manager of the Investment Fund.Moreover, certain hedge funds may amend their liquidity provisions or otherwise further restrict the Fund’s ability to make withdrawals from those hedge funds. 15 ASGI Agility Income Fund Notes to Financial Statements (continued) For the Year Ended September 30, 2012 The Fund had no unfunded capital commitments as of September 30, 2012 and did not have any restrictions as of and for the year ended September 30, 2012. 8.Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. The Adviser considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value.Investments in the Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of fiscal year end.All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period. There were no transfers between the levels indicated above for the year ended September 30, 2012. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's net assets as of September 30, 2012 is as follows: Description Total Fair Value at September 30, 2012 Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Mutual Funds Equity $ $ $
